DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10 and 12-22 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Marks et al. (2016/0035855) discloses an organic-inorganic hybrid multilayer material including polarizable compounds (Par.10) and Aksyuk et al. (2009/0122386) discloses a dielectric layer including polarizable compound semiconductors (Par.46), fails to teach alone or in combination:
“the layer of metadielectric material includes supramolecular structures of polarizable compounds, and said supramolecular structures of polarizable compounds are comprised of composite organic molecules with at least one enhanced polarizable fragment, and electrically resistive substituents that reduce the electrical interaction of the enhanced polarizable fragments from other supramolecular structures of polarizable compounds in said metadielectric material”, as disclosed in Claim 1 in combination with all other elements recited in the claim. Claims 2-8, 10 and 12-22 depend from Claim 1 and are allowable for the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 11, 2021